DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 20 January 2021. In virtue of this communication, claims 1-20 are currently pending in the instant application of which claims 16-20 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Drawings
The drawings submitted on 2 March 2020 are reviewed and accepted by the examiner.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 January 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DuLeone et al. (US 20160180412).
Regarding Claim 1, DuLeone teaches a virtual queuing system (Figs. 1 and 2, i.e. virtual queuing system [not numbered]) comprising:
a wearable device (¶ [0018] and [0024], i.e. the unique guest ID 103 may be associated with a smart watches, personal fitness tracker, bracelets, necklaces, electronic ink tattoos, and the like) comprising:
a near field communicator (¶ [0024], i.e. where the device must include a near field communicator to communicate with a sensor using wireless communication techniques such as NFC);
a long range communicator (¶ [0024], [0031], and [0035], i.e. Bluetooth may be considered long range if being compared to near field communicators such as NFC (see instant application ¶ [0036], i.e. 10 to 100 meters); additionally or alternatively, the use of WiFi, text messaging, wireless network messaging, telephone and text messaging, and the like are taught for sending notifications); and
a display (¶ [0024], i.e. wherein a display is inherent to at least a smart watch);
a tap station (Figs. 1 and 2 supported by ¶ [0035] and [0036], i.e. where a plurality of location sensors [tap stations] may be placed at the entrance or exit of the venue, along walkways between popular attractions, near food and drink vendors, near bathroom locations, in elevators or near escalators, parking lots, and the like; alternatively or additionally, the different attractions A1, A2 around the amusement park, see Fig. 4, may be the tap station and the virtual queue station since there are multiple of them) comprising a station near field communicator that receives a wearable device identification from the near field communicator of the wearable device (¶ [0035] and [0036], i.e. where the location sensors collect identification information of guests, e.g. guest IDs, which may be used to determine a location of the guest within the venue, and where the this may be done using NFC);
a virtual queue station (Figs. 2 and 4 supported by ¶ [0057], i.e. where the different attractions A1, A2 around the amusement park may be the tap station and the virtual queue station since there are multiple of them) for a virtual queue of an attraction (Figs. 1 and 4, i.e. virtual queue 101, 402, 405 or virtual buffer queue 104, 405, 406), the virtual queue station comprising a virtual queue near field communicator Figs. 1-4 supported by ¶ [0017], [0023], and [0024], i.e. where the system may include sensors which are configured to detect a presence of a guest within the physical queue 100 area, and where the sensors receive the identification of the device or tag associated with the particular guest (e.g. guest ID 103 associated with the smart watch, personal fitness tracker, etc.) to manage virtual queue 101 and virtual buffer queue 104) that reads the wearable device identification from the wearable device; and
a control system (¶ [0006], i.e. system [not pictured] comprising at least one controller [not pictured]) configured to:
receive the wearable device identification from the tap station (¶ [0035] and [0036], i.e. where the location sensors collect identification information of guests, e.g. guest IDs, which may be used to determine a location of the guest within the venue, and where the this may be done using NFC);
link the wearable device identification from the tap station to a user identification (Fig. 1 supported by ¶ [0006], [0035], and [0036], i.e. store a guest identifier corresponding to a guest in a first virtual queue, and where the location sensors collect identification information of guests, e.g. guest IDs, which may be used to determine a location of the guest within the venue, and where the this may be done using NFC);
receive the wearable device identification from the virtual queue station (Figs. 1-4 supported by ¶ [0017], [0023], and [0024], i.e. where the system may include sensors which are configured to detect a presence of a guest within the physical queue 100 area, and where the sensors receive the identification of the device or tag associated with the particular guest (e.g. guest ID 103 associated with the smart watch, personal fitness tracker, etc.) to manage virtual queue 101 and virtual buffer queue 104);
add the wearable device identification received from the virtual queue station or the user identification linked to the wearable device identification to the virtual queue of the attraction (Fig. 1 and 4, i.e. where the guest IDs are added to the virtual queue 101, 402, 405 and/or virtual buffer queue 104, 403, 406); and
communicate to the long range communicator of the wearable device an indication related to the virtual queue (¶ [0024], [0031], and [0035], i.e. Bluetooth may be considered long range if being compared to near field communicators such as NFC (see instant application ¶ [0036], i.e. 10 to 100 meters); additionally or alternatively, the use of WiFi, text messaging, wireless network messaging, telephone and text messaging, and the like are taught for sending the notifications relating to updated position within the virtual queue).

Regarding Claim 12, claim 12 is rejected for the same reason as claim 1, as set forth above, since the claims have similar limitations that are met by the same teachings of DuLeone, as already referenced above.

Regarding Claim 2, DuLeone teaches all the limitations of the virtual queue system of claim 1. DuLeone further teaches wherein the wearable device is a bracelet (¶ [0017], i.e. such as entrance bracelets).

Regarding Claim 9, DuLeone teaches all the limitations of the virtual queue system of claim 1. DuLeone further teaches wherein the user identification comprises payment information (¶ [0037], i.e. credit card number).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuLeone et al. (US 20160180412) in view of OFFICIAL NOTICE.
Regarding Claim 3, DuLeone teaches all the limitations of the virtual queue system of claim 1.
DuLeone does not explicitly teach wherein the wearable device is waterproof.
However the examiner takes OFFICIAL NOTICE that wearable devices, e.g. wrist bands, smart watches, bracelets, and the like, that are waterproof are extremely well-known in the art and those of ordinary skill in the art would have been led to modifying the wearable device of DuLeone corresponding to these well-known waterproof features to avoid the device getting damaged by water, especially at an amusement park where water may be a part of the attraction in one way or another.
Therefore those of ordinary skill in the art would have been led to the claimed invention when relying solely on the teachings of DuLeone and that which is common knowledge to those of ordinary skill in the art to avoid damaging the electronics within the wearable device. The examiner only uses OFFICIAL NOTICE here since waterproof wearable devices are so well known that many references could be found without ambiguity to the obviousness as stated.

Regarding Claim 4, DuLeone teaches all the limitations of the virtual queue system of claim 1.
While DuLeone does teach notifying the guest of their position within the virtual queue or an indication to return to the physical queue and that the notification may be a message, which suggest it is displayed, DuLeone does not explicitly teach wherein the indication is displayed on the display of the wearable device.

Therefore those of ordinary skill in the art would have been led to the claimed invention when relying solely on the teachings of DuLeone and that which is common knowledge to those of ordinary skill in the art to enable the user to be visually notified about information pertaining to their position in the virtual queue. The examiner only uses OFFICIAL NOTICE here since providing an indication on the display of a wearable device is so well known that many references could be found without ambiguity to the obviousness as stated.

Regarding Claim 5, the teachings of DuLeone and that which is common knowledge read on the virtual queue system of claim 4. DuLeone further teaches wherein the indication is a position in the virtual queue (¶ [0020], [0033], and [0034], i.e. notification position n, notification position p, and where the user is notified that they have reach the front of the virtual queue and should join the physical queue and/or virtual buffer queue to reduce delays).

Claims 6-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuLeone et al. (US 20160180412) in view of Stenning (US 20070286220).
Regarding Claim 6, DuLeone teaches all the limitations of the virtual queue system of claim 1.
DuLeone does not teach wherein the tap station is part of an entry station comprising a camera, wherein the camera is configured to acquire an image of a user wearing the wearable device and communicate the image to the control system.
However in the same field of endeavor or reasonably pertinent to virtually managing or controlling queues of people Stenning teaches:
A virtual queue management system, which is a computer system (consisting of one or more physical computers) that maintains in its memory full information on the virtual queues at the location. For example, this computer system records the entry of a group into the virtual queue for a service, tracks the progress of the group through the queue, detects the group's reaching the head of the queue, calls the group to the service by communicating through the group's mobile phone, and performs right of entry checks when the group arrives at the priority access point for the service. Interfacing equipment through which the computer system interfaces to the mobile telephone networks and hence can communicate with the mobile phones carried by groups using the virtual queuing system. Personal identification tags held by each member of each group using the virtual queuing system. The tag held by a given individual identifies that person as being a member of a group known to the queuing system, and is used by that individual to gain entry at service priority access points. An identification and access control mechanism at each service priority access point, directly or indirectly interfaced to the queue management computer system. When an individual arrives at the priority access point and claims entry, this identification mechanism communicates the value of the see ¶ [0037]-[0040]); and
Tags and the associated identification mechanisms may take any of a variety of forms. For example: The tag may be a barcode, perhaps on a wristband worn by the holder, and the identification mechanism a barcode reader; The tag may be a radio frequency identification (RFID) chip, and the identification mechanism an RFID scanner; The tag may be some form of biometric identifier--such as a person's face, retina scan or fingerprint--and the identification mechanism the appropriate form of scanning and recognition system (see ¶ [0059]-[0062]).
Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of face recognition system, as taught by Stenning, with the teachings of DuLeone to arrive at the claimed invention. The motivation to utilize the teachings of DuLeone and Stenning would have been to identify a person as being a member of a group known to the queuing system to make the proper determination about entry based on facial identification (Stenning ¶ [0039] and [0062]).

Regarding Claim 13, claim 13 is rejected for the same reason as claim 6, as set forth above, since the claims have similar limitations that are met by the same teachings of DuLeone and Stenning, as already referenced above.

Regarding Claim 7, the combined teachings of DuLeone and Stenning teach or suggest all the limitations of the virtual queue system of claim 6. Stenning further teaches wherein the control system is configured to receive the image and link the image to the user identification (¶ [0037]-[0040], i.e. Personal identification tags held by each member of each group using the virtual queuing system. The tag held by a given individual identifies that person as being a member of a group known to the queuing system, and is used by that individual to gain entry at service priority access points. An identification and access control mechanism at each service priority access point, directly or indirectly interfaced to the queue management computer system).
Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of face recognition system, as taught by Stenning, with the teachings of DuLeone to arrive at the claimed invention. The motivation to utilize the teachings of DuLeone and Stenning would have been to identify a person as being a member of a group known to the queuing system to make the proper determination about entry based on facial identification (Stenning ¶ [0039] and [0062]).

Regarding Claim 14, claim 14 is rejected for the same reason as claim 7, as set forth above, since the claims have similar limitations that are met by the same teachings of DuLeone and Stenning, as already referenced above.

Regarding Claim 8, the combined teachings of DuLeone and Stenning teach or suggest all the limitations of the virtual queue system of claim 6. Stenning further teaches wherein the control system is configured to receive the image and use the image as an entry credential for the user to enter the attraction (¶ [0037]-[0040] and [0059]-[0062], i.e. Personal identification tags held by each member of each group using the virtual queuing system. The tag held by a given individual identifies that person (in this case the person’s face compared against that which is stored in the system memory) as being a member of a group known to the queuing system, and is used by that individual to gain entry at service priority access points. An identification and access control mechanism at each service priority access point, directly or indirectly interfaced to the queue management computer system).
Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of face recognition system, as taught by Stenning, with the teachings of DuLeone to arrive at the claimed invention. The motivation to utilize the teachings of DuLeone and Stenning would have been to identify a person as being a member of a group known to the queuing system to make the proper determination about entry based on facial identification (Stenning ¶ [0039] and [0062]).

Regarding Claim 15, claim 15 is rejected for the same reason as claim 8, as set forth above, since the claims have similar limitations that are met by the same teachings of DuLeone and Stenning, as already referenced above.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuLeone et al. (US 20160180412) in view of Doan et al. (US 20070008131).
Regarding Claim 10, DuLeone teaches all the limitations of the virtual queue system of claim 1.
While DuLeone does teach the use of NFC between a station and wearable device, DuLeone does not explicitly teach further comprising a service tap station comprising a station near field communicator that receives the wearable device identification from the near field communicator of the wearable device and communicates the wearable device identification to the control system to coordinate a reservation of a service item. That is, DuLeone teaches all the limitations of the claim except for where the NFC between the station and wearable is used to coordinate a reservation of a service item.
However in the same field of endeavor or reasonably pertinent to identify people with the use of electronics Doan teaches when person 620 wants to reserve a spot in a special interior event or interior ticket line or wants to reserve a table at a restaurant in a sky box within the stadium, person 620 may be scanned by an RFID interrogation station, thereby producing RFID signature 622 that can be used to identify person 620. At some later point in time, person 620 may reappear, and person 620 is rescanned. By matching the previously generated RFID signature with the currently generated RFID signature, the appropriate system component can indicate that it has successfully verified that person 620 is the same person that originally initiated a reservation transaction, thereby allowing event personnel to complete the transaction that is associated with the reservation (see ¶ [0059]).
Doan ¶ [0008] and [0059]).

Regarding Claim 11, the combined teachings of DuLeone and Doan teach or suggest all the limitations of the virtual queue system of claim 10.
While neither DuLeone nor Doan explicitly teach wherein the service item comprises a towel, a chair, or a cabana, Doan does teach reserving a table (¶ [0059]).
Therefore it would have been obvious to those of ordinary skill in the art to arrive at the claimed invention when considering the teachings of DuLeone and Doan together since there are a plethora of items that can be reserved in different circumstances and a skilled artisan would recognize this without needing to rely on specific teachings of one item over another. That is, whether a table, cabana, chair, towel, etc. is being reserved is merely an obvious design choice based on the circumstance of where the invention is being used, and a person of ordinary skill in the art would have been led to the claimed invention by the same motivation to enable identification quickly and easily (as already discussed in Doan in relation to claim 10), and in this particular case so that amusement park visitors can use a wearable device rather than waiting in lines (as already discussed in DuLeon in relation to claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVAN A SANDIFORD whose telephone number is (571)270-7989.  The examiner can normally be reached on M-F 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/DEVAN A SANDIFORD/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/17/2021